Citation Nr: 1756033	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a back disability.

4.  Entitlement to service connection for headaches, to include as secondary to a low back and/or neck disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Board denied the claims in August 2016.  In August 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR), vacating the August 2016 Board decision as to the issues listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current back and neck disabilities, diagnosed as lumbar degenerative disc disease with spondylosis, and advanced cervical spondylosis, are related to lower back and neck pain that he experienced, and complained of, during service.  

Records are consistent that the Veteran has experienced recurrent back and neck pain since involvement in a head-on collision at the age of 16 in 1963 prior to induction into service in 1966.  However, the Veteran was found fit for service and is to be presumed sound for the purposes of considering whether service connection is warranted.  

At his May 1966 pre-induction examination, the Veteran's spine and lower extremities were found to be normal and no back or neck pathology was noted.  An x-ray of the lumbar spine showed very slight left convex scoliosis; the x-ray was otherwise negative.  

The Veteran entered service on September 19, 1966.  He began complaining of recurring back trouble soon thereafter with a first visit on September 29, 1966 and visits thereafter on October 3, 1966, October 7, 1966, October 13, 1966, October 17, 1966 and July 14, 1967.  He was deployed to Vietnam between January and August 1968.  

At his September 1968 separation examination, the spine and lower extremities were again found to be normal and it was noted he had intermittent back pain that had existed prior to entry into service.  On the accompanying Report of Medical History, the Veteran wrote that his health was "fair" and he had experienced constant head and neck pain during service.  He also noted that "x-rays show nothing so doctors believe I suffer no pain."  He stated he had been treated for such pain a year or so before he was inducted.

Throughout the course of the appeal, it has been determined that the presumption of soundness has not been rebutted, i.e., it has not been shown by clear and unmistakable evidence that the Veteran entered service with pre-existing low back and neck disabilities or that, if he, in fact, did such disabilities were clearly and unmistakably not aggravated by service.  Therefore, the claim is one for direct service connection and the question that remains is whether there is a nexus between his current low back and neck disabilities and his period of service.

The Veteran does not deny that his back and neck pain started after the head-on collision when he was 16.  However, he believes his back and neck disabilities should be service connected because he sought recurrent treatment during service, although he contends no help was provided, and continuously thereafter.  

Specifically, he notes that he was in pain during the entirety of basic training and when passes were given to go off base, he went into town and paid for osteopathic physician and chiropractic treatments out of his own pocket up until deployment to Vietnam.  See October 2017 Statement in Support of Claim.  He indicated no medical help was available in Vietnam at all and he "lived in continuous pain."  Id.   He maintains that he again began using osteopathic and chiropractic services immediately after leaving the military, although treatment records are unavailable prior to 1998, 30 years after service.

The Veteran states that separation from active duty did not lessen or prevent continuation of the "body pain" he experienced while on active duty for which no medical help was provided.  Id.  In other statements throughout the record, the Veteran contends his pleas for help were overlooked while on active duty and that at the time, osteopathic physicians were refused admittance into the military's medical corps.  His arguments suggest a belief that because he was seeking osteopathic manipulation treatment prior to entering the military and was unable to continue that treatment while in the military without seeking it himself, his current disabilities should be service connected.

As noted, there are no records of private treatment during service or post-service treatment records prior to August 1998.  

In a September 1999 record, the Veteran related having fallen from a 4 foot ladder two days prior.  He sought treatment for neck pain.  

In a December 1999 record, it was noted the Veteran had unresolved complaints associated with a recent fall from a ladder.  An April 2001 record indicated neck and low back pain since a motor vehicle accident at 16 years of age; the Veteran also reported he had fallen on stairs and fell off a ladder, both in the last three years.  In February 2003, the Veteran complained of pain along his entire spine after he jarred his back a month prior when stepping off a curb.  An x-ray of the low back showed the bones were osteopenic.  Lumbar vertebrae were normally aligned without fracture.  Minimal loss of height of L4-L5 intervertebral disc space was noted.  The upper lumbar levels were unremarkable.  X-ray of the cervical spine showed the cervical vertebrae were normally aligned without fracture or other focal bone abnormality.  Intervertebral disc spaces were well maintained.  Mild disc disease was identified at L4-5 and moderate disc disease at L5-S1.  In July 2007, the Veteran underwent another x-ray of the cervical spine due to worsening neck and shoulder pain.  Vertebral body heights and disc space heights were within normal limits.  There was minor uncovertebral hypertrophy at the C3-4 and C4-5 levels.  Facet arthritis was noted to be minimal and alignment was anatomic.  The prevertebral soft tissues were unremarkable.  The impression was minor degenerative changes.  An MRI of the lumbar spine in December 2007 demonstrated changes of disc degeneration at L5/S1, otherwise unremarkable MRI of the lumbar spine.

Private x-rays of the back taken in March 2013 showed moderate disc space narrowing L5-S1, plus moderate bilateral facet arthrosis at L4-5 and L5-S1, but no lumbar fracture, compression deformity or spondylolisthesis.  Lower lumbar spondylosis was identified, most pronounced at L5-S1.  Cervical spine x-rays also dated in March 2013 showed advanced multilevel cervical spondylosis without spinal fracture or osteolytic/osteoblastic lesion.

In August 2016, the Board denied the claims relying, in part, on a December 2015 VA medical opinion in which the examiner discounted the Veteran's lay report of continuing chiropractic treatments for his back and neck prior to 1998 and determined that a connection between the Veteran's complaints of back or neck pain in service and his current conditions could not be established given the length of time between exit from service and diagnosis.  

In the August 2017 JMPR, the parties agreed that the Board erred by relying  on the December 2015 examiner's opinion without making a credibility determination regarding the Veteran's lay statements that he had sought chiropractic treatments between separation from service in 1968 and 1998, although there are no available records of such treatment. The parties pointed out that lay statements need not always be corroborated by medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that an examiner failed to consider whether lay statements presented sufficient evidence of etiology such that service connection could be proven absent contemporaneous medical evidence).

In October 2017, the Veteran provided additional arguments in support of his claim.  He set forth all of the individual times he complained of back or neck pain in service and indicated that there was a missing medical report dated in December 1968, within three months of separation from service, that would support a box checked on a USAAC FM 375 stating his "current physical condition may preclude the performance of active military service." It was indicated that a certificate of a physician outlining his physical condition was attached; however, such certificate does not appear in the military personnel records or STRs.  He also submitted evidence that he fell from a tower ladder while in Vietnam.  Because the fall was 50 years ago, he stated he could not remember how he landed on the ground and whether his head may have hit the ground first.  He questioned whether his neck and back may have received additional injuries.  

The Veteran also provided a nexus opinion from Dr. C.B., a neuro-radiologist who reviewed files as provided by the Veteran.  Dr. C.B. acknowledged the Veteran's pre-service back injury and that he received manipulations for pain, although he was found fit for duty.  Dr. C.B. recognized multiple complaints of back and neck pain during service and that upon separation, the Veteran described constant back and neck pain; the doctor stated on entrance he did not have such a "pain profile."  Dr. C.B. noted that three months following exit from service, ("likely as a review for fitness for reserve training"), a physician stated the Veteran was unfit for further service.  The doctor concluded this was "likely due to the fact that the [Veteran's] cervical and lumbar spine areas were both injured in his 1966 and 1968 time of service due to the anatomical stresses and physical demands of service."  Dr. C.B. opined it was at least 90% probable that the Veteran's current disabilities and tension headaches were due to military service injuries because of how often he sought treatment and his description of constant pain in the neck and low back at separation.  Dr. C.B. also found that the post exit physician evaluation stating the Veteran may be unfit for any future service further supported the claim.  Dr. C.B. explained that service training and active duty is known to cause multi-trauma with injuries in several body regions simultaneously and that the cumulative effect of military service likely injured the Veteran's cervical and lumbar spines. He found the Veteran's lay statements of continuing symptomatology to be internally consistent and consistent with the medical records.  He noted it is a well-known medical principle that service training/active duty spine injuries both precipitate and accelerate the onset of the degenerative process of the spine.  He concluded that a soft tissue injury to the spine matured into degenerative disc disease in the Veteran.  He stated that the "time lag interval" between the Veteran's "service time injury/illness and his development of signs and symptoms is consistent with known medical principles and the natural history of this disease."  Dr. C.B. also stated his opinion that the Veteran had antecedent trauma in the form of in-service cervical and lumbar spine injuries, that osteoarthritis is caused by trauma and that no other physician had opined to the contrary.

Upon review, the Board finds that Dr. C.B.'s opinion is of limited probative value, given that he did not take into account post-service treatment records in 1999 showing an intervening injury affecting the back and neck and x-ray evidence in the early 2000s that demonstrated mild, at most moderate, disc disease and minimal facet arthritis.  Indeed, a diagnosis of degenerative joint disease or osteoarthritis in the Veteran's cervical or lumbar spine based on x-ray findings does not appear in the record. Even if the Veteran is considered credible and competent regarding back pain extending from separation from service to the present, an important fact in this case appears to be that diagnosis of disability in the lumbar and cervical spine was not rendered until more than 30 years after separation from service.


In light of the JMPR and the new evidence provided by the Veteran, to include Dr. C.B.'s positive opinion, the Board finds that remand is proper for an addendum opinion to be sought from the physician's assistant who provided the December 2015 VA opinion or another suitably qualified physician or physician's assistant, if possible.  

For the purpose of the opinion, the physician will be asked to assume that, although records are not available, the Veteran did continue to complain of and experience back and neck pain in the years between separation from service in 1968 and the first available post-service treatment record dated in August 1998.

The claims for service connection for a bilateral leg disability and headaches as secondary to a low back and/or neck condition are inextricably intertwined with the claims for service connection for low back and neck conditions.  Therefore, they must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board also notes that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  See June 2011 VA examination (noting Veteran worked as a cook in service and a driver in Vietnam and after service, he worked as a policemen, in overland trucking and as a self-employed handyman fulltime until 1999 when he attained SSDI).  As these records may contain information relevant to the Veteran's claims, such records should be requested on remand.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Also on remand, any outstanding VA treatment records and private treatment records should be requested and associated with the electronic claims file, if available.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records, if any, with the electronic claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his low back, neck, bilateral legs or headaches that are not already associated with the electronic claims file.  Request any records properly identified by the Veteran.  

To expedite his case, the Veteran is asked to submit any new treatment records himself. 

3. Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based. If the records are not available, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

4. After records are obtained to the extent available, return the Veteran's VA claims file to the VA physician's assistant who provided the December 2015 examination or if that examiner is not available to another suitably qualified VA medical professional, preferably a physician or physician's assistant, if possible, for an addendum opinion regarding the Veteran's current low back and neck disabilities.

The Veteran's electronic claims folder must be made available to the examiner.  If upon review, the examiner finds that a new VA examination is necessary, one should be scheduled.

For the purpose of providing an opinion, the examiner must assume that the Veteran's lumbar spine and cervical spine were sound upon entry into service.  The examiner is also asked to assume that, although records are not available, the Veteran did continue to complain of and experience back and neck pain in the years between separation from service in 1968 and the first available post-service treatment record dated in August 1998.

Following review of the claims file, to include the Veteran's lay statements, the October 2017 nexus opinion provided by Dr. C.B., and this REMAND, the examiner should opine as to the following:

A) Whether the Veteran's current lumbar spine disability is at least as likely as not (i.e., 50% probability or greater) related to the Veteran's military service, including the low back problems experienced therein.

B) Whether the Veteran's current cervical spine disability is at least as likely as not (i.e., 50% probability or greater) related to the Veteran's military service, including the neck problem experienced therein.

The examiner is asked to provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

5.  This is a complex case back from the Veterans Court.  Review the examination report to ensure it is in full compliance with the remand instructions.  If not, take appropriate corrective action.

6.  After completing all indicated development, the RO should readjudicate the claims, to include service connection for a bilateral leg condition and service connection for headaches.  

If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a Supplemental Statement on the Case and be afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further adjudication, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




